riLLfj
                                              IN TMf CjUf-.- cr A-f
                                               A i 1A N /\ N i L S i . f L   •

                                               2017NOV-1 PHI):03




                    Cause No. 04-17-00477- CV

                       Fourth Court of Appeals

                         San Antonio, Texas

Christopher Olivarri & Maria Olivarri            Appellant
                       Vs.

Ray Jesse Olivarri Jr.                          Appellee


                   Response to Appellee's Brief

                       Filed October 30^ 2017


Christopher Olivarri
Maria Olivarri
523 Cosgrove Street
San Antonio, Texas 78210
210-906-6288
Email: olivari@swbell.net
Pro Se